PER CURIAM.
Upon stipulation of the parties, which has been filed herein, and due consideration having been given, it is ordered that the petition filed herein by petitioners to review and modify an order of the National Labor Relations B'oard issued by said Board on November 12, 1936, and the request of the said Board for enforcement of said order, ’be withdrawn and dismissed, all without prejudice to the right of the National Labor Relations Board to petition this court for the enforcement of said order of said Board in the event such procedure appears to the Board to be advisable or necessary.